DETAILED ACTION
Claim Amendments
	The amendments dated 2/10/22 are entered. Claims 1 and 5 are amended. Claims 4 and 7 are cancelled. Claims 1-3 and 5-6 are pending and addressed below.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest, in combination with all other claimed elements: the rotary fitting as claimed including the features of magnetic material and a magnetic latent heat storage material as required by claim 1; the liquid encapsulated between two sheets with a slope forming a liquid circulation structure as required by claim 2; or a first membrane with differential ion permeation speeds as required by claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/Primary Examiner, Art Unit 3763